Citation Nr: 1030685	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-06 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE


Entitlement to an initial rating higher than 40 percent for a low 
back disability, degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active military service from August 1953 to 
August 1957.

The Board of Veterans' Appeals (Board) issued a decision in 
October 2003 reopening the Veteran's claim for service connection 
for a low back disability on the basis of new and material 
evidence.  The Board then proceeded to remand the claim to the 
RO, via the Appeals Management Center (AMC), for further 
development before readjudication of the claim on the underlying 
merits.

After completing this additional remand development, the AMC 
issued a decision in June 2004 granting service connection for 
degenerative disc disease (DDD) of the lumbar spine and assigning 
an initial 40 percent rating retroactively effective from January 
18, 2002, the date of receipt of the Veteran's petition to reopen 
this previously denied, unappealed claim.  This appeal to the 
Board ensued for a higher initial rating for this disability.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board remanded this claim to the RO via AMC in May 2009 to 
have the Veteran reexamined to reassess the severity of this 
disability.  He had this additional VA examination in July 2009, 
also a neurology consultation in August 2009, and the AMC issued 
a decision in June 2010 granting service connection for 
left lower extremity peripheral neuropathy associated with the 
low back disability and assigning a separate 10 percent rating 
retroactively effective as of August 10, 2009, the date of that 
neurology consultation.  However, in a supplemental statement of 
the case (SSOC) also issued in June 2010, the AMC continued to 
deny the claim for an initial rating higher than 40 percent for 
the underlying low back disability.

The Board advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).




FINDING OF FACT

The Board recently received a statement from the Veteran dated 
July 15, 2010, indicating he is withdrawing this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or his or her authorized 
representative.  38 C.F.R. § 20.204.

In the present case, following and apparently as a result of the 
AMC recently, in June 2010, granting service connection and 
assigning a separate 10 percent rating for left lower extremity 
peripheral neuropathy as an associated residual of his 
low back disability, the Veteran is withdrawing his appeal for an 
intial rating higher than 40 percent for his underlying low back 
disability.  He indicated in a letter dated July 15, 2010, that 
the decision of July 17 is acceptable to him (apparently 
intending to reference the AMC's June 17, 2010 letter notifying 
him of the granting of service connection and assignment of the 
separate 10 percent rating for his left lower extremity 
peripheral neuropathy as an associated residual of his 
low back disability).  He therefore indicated he is withdrawing 
any further appeal.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it is 
dismissed.




ORDER

The appeal is dismissed.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


